—Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about November 9, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of sodomy in the first degree (two counts) and sexual abuse in the first degree (four counts), and placed him on probation for two years, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Concur — Tom, J. P., Ellerin, Lerner, Andrias and Saxe, JJ.